        Case 3:19-cv-04238-MMC Document 128 Filed 03/06/20 Page 1 of 8



 1   Colin H. Murray (SBN 159142)                         QUINN EMANUEL URQUHART &
      colin.murray@bakermckenzie.com                      SULLIVAN, LLP
 2   BAKER & McKENZIE LLP                                  Sean S. Pak (SBN 219032)
                                                           seanpak@quinnemanuel.com
     Two Embarcadero Center, 11th Floor                    Iman Lordgooei (SBN 251320)
 3
     San Francisco, CA 94111-3802                          imanlordgooei@quinnemanuel.com
 4   Telephone: +1 415 576 3000                            50 California Street, 22nd Floor
     Facsimile: +1 415 576 3099                            San Francisco, CA 94111
 5                                                         Telephone: (415) 875-6600
     Jay F. Utley (Pro Hac Vice)                           Facsimile: (415) 875-6700
 6    jay.utley@bakermckenzie.com
                                                          JWC LEGAL
     Bart Rankin (Pro Hac Vice)                            Jodie W. Cheng (SBN 292330)
 7
      bart.rankin@bakermckenzie.com                        jwcheng@jwc-legal.com
 8   Mackenzie M. Martin (Pro Hac Vice)                    One Market Street
      mackenzie.martin@bakermckenzie.com                   Spear Tower, 36th Floor
 9   John G. Flaim (Pro Hac Vice)                          San Francisco, CA 94105
      john.flaim@bakermckenzie.com                         Telephone: (415) 293-8308
10   Chaoxuan Liu (Pro Hac Vice)                          Attorneys for Plaintiffs,
11    charles.liu@bakermckenzie.com                        Proofpoint, Inc. and Cloudmark LLC
     Mark Ratway (Pro Hac Vice)
12    mark.ratway@bakermckenzie.com
     BAKER & McKENZIE LLP
13   1900 North Pearl Street, Suite 1500
     Dallas, Texas 75201
14   Telephone: +1 214 978 3000
15   Facsimile: +1 214 978 3099

16   Attorneys for Defendants,
     Vade Secure, Incorporated; Vade Secure
17   SASU; and Olivier Lemarié
18                               UNITED STATES DISTRICT COURT
19              NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO DIVISION
20

21   PROOFPOINT, INC.; CLOUDMARK                             Case No. 3:19-cv-04238-MMC-RMI
     LLC,
22                                                           Date Action Filed: July 23, 2019
                          Plaintiffs,
23         v.                                                JOINT DISCOVERY STATEMENT
                                                             REGARDING DEFENDANTS’
24
     VADE SECURE, INCORPORATED;                              ENTITLEMENT TO PROTECTIVE
25   VADE SECURE SASU; OLIVIER                               ORDER IN VIEW OF PLAINTIFFS’
     LEMARIÉ,                                                FAILURE TO IDENTIFY A TRADE
26                                                           SECRET
                          Defendants.
27

28

                                                                             Case No. 3:19-cv-04238-MMC-RMI
                       JOINT DISCOVERY STATEMENT REGARDING DEFENDANTS’ ENTITLEMENT TO PROTECTIVE ORDER
           Case 3:19-cv-04238-MMC Document 128 Filed 03/06/20 Page 2 of 8




Honorable Judge Illman:

Pursuant to the Court’s Order referring all discovery matters to Magistrate Judge Illman (ECF No.
79), Defendants, Vade Secure, Incorporated, Vade Secure SASU, and Olivier Lemarie
(“Defendants”), and Plaintiffs, Proofpoint, Inc. and Cloudmark LLC (“Plaintiffs”), file this Joint
Discovery Statement regarding Defendants’ entitlement to a protective order in view of Plaintiffs’
failure to identify a trade secret.

Plaintiffs brought the instant action against Defendants over seven months ago alleging
misappropriation of trade secrets and breaches of contract provisions related thereto. But to date,
and as recognized by the Court in ruling on Plaintiffs’ motion for preliminary injunction,
Plaintiffs have not identified any trade secret on which their claims could be premised. By
statute, Plaintiffs cannot proceed with discovery until they have done so. Despite this, Plaintiffs
served discovery requests on Defendants and recently on numerous third parties.1 The Parties
have met and conferred on the arguments set forth herein, but were unable to resolve the
disputes.

Plaintiffs contend that Defendants’ request is unfounded. Discovery has been open in this case
since October 2019, yet Defendants served an interrogatory requesting identification of
Plaintiffs’ trade secrets just a few days ago on March 2, 2020. As explained to Defendants
during the parties’ meet and confers, Plaintiffs intend to answer the interrogatory and provide an
identification of the trade secrets. Accordingly, the purported dispute is moot or at a minimum
not ripe for adjudication at this time. Moreover, there is no statutory bar against proceeding with
discovery until Plaintiffs have answered Defendants’ interrogatory, nor is there any basis to deny
Plaintiffs their right to litigate this case and take discovery from Defendants and relevant third
parties. Plaintiffs also dispute Defendants’ characterization of the Court’s ruling on Plaintiffs’
motion for preliminary injunction—the Court did not find that “Plaintiffs have not identified any
trade secret on which their claims could be premised” as alleged by Defendants, above.




       1
         Defendants have objected to the subpoenas Plaintiffs served on third parties. (Exs. A-B.)
Further, Defendants have repeatedly requested to meet and confer about the third-party subpoenas
this week, which Plaintiffs have refused to do, prejudicing Defendants. Defendants intend to move
to quash the third-party subpoenas.

                                                                           Case No. 3:19-cv-04238-MMC-RMI
                     JOINT DISCOVERY STATEMENT REGARDING DEFENDANTS’ ENTITLEMENT TO PROTECTIVE ORDER
           Case 3:19-cv-04238-MMC Document 128 Filed 03/06/20 Page 3 of 8




                                 DEFENDANTS’ STATEMENT

Legal Standard for Protective Order and Section 2019.210 Trade Secret Identification

“Upon motion by a party or by a person from whom discovery is sought . . . and for good cause
shown” (Phillips v. GMC, 307 F.3d 1206, 1210 (2002)), the court may “issue an order to protect a
party or person from annoyance, embarrassment, oppression, or undue burden or expense . . .
forbidding the disclosure or discovery.” Fed. R. Civ. P. 26(c)(1). Here, good cause exists to grant
a protective order barring Plaintiffs’ discovery because Plaintiffs have not identified the trade
secrets at issue as required under California Code of Civil Procedure § 2019.210.

Section 2019.210 requires that “before commencing discovery relating to [a] trade secret, the party
alleging the misappropriation shall identify the trade secret with reasonable particularity.” 2 Cal.
Code Civ. P. § 2019.210. This statute “is not limited in its application to a cause of action under
the Uniform Trade Secrets act . . . for misappropriation of the trade secret, but extends to any cause
of action which relates to the trade secret.” Advanced Modular Sputtering Inc. v. Superior Court,
132 Cal. App. 4th 826, 830, 33 Cal. Rptr. 3d 901, 903 (2005). Thus, § 2019.210 “applies not only
to theft of trade secrets, but also to disclosure of secrets in violation of a nondisclosure
agreement[.]” Neothermia Corp. v. Rubicor Med. Inc., 345 F. Supp. 2d 1042, 1044 (2004).

Further, because § 2019.210 is not “cause of action specific,” it applies to the entire lawsuit in
which the trade secrets allegations are asserted. Advanced Modular, 132 Cal. App. 4th at 834
(citing Neothermia, 345 F. Supp. 2d at 1043). Accordingly, if “the discovery relates to the
misappropriation of trade secrets claim, plaintiff must comply with [§] 2019.210 regardless of
whether the discovery also relates to other claims.” Pacesetter, Inc. v. Nervicon Co.,
No. BC424443, 2010 Cal. Super. LEXIS 1542, at *7 (Mar. 4, 2010). Further, with limited
exceptions that do not apply, § 2019.210 also applies to and prohibits a plaintiff from seeking
substantive discovery from third parties. Id. at *7-8.

The degree of particularity required in identifying a trade secret depends on the facts of the specific
case. Advanced Modular, 132 Cal. App. 4th at 835-36. Where the alleged trade secrets “consist
of incremental variations on, or advances in the state of the art in a highly specialized technical
field, a more exacting level of particularity may be required to distinguish the alleged trade secrets
from matters already known to persons skilled in that field.” Id. at 836 (emphasis added); see also
Perlan Therapeutics, Inc. v. Superior Court, 178 Cal. App. 4th 1333, 1345-1346 (2009) (overruled
on other grounds) (upholding protective order because plaintiff failed to “describe with a ‘more
exacting level of particularity’ how its secrets differed from publicly available knowledge”);
TelSwitch, Inc. v. Billing Sols., Inc., No. C 12-00172 EMC (LB), 2012 U.S. Dist. LEXIS 127043,
at *7, *13-14 (N.D. Cal., Sept. 6, 2012) (“Courts regularly reject section 2019.210 disclosures that
do not delineate the boundaries of their trade secrets.”).

Notably, the Section 2019.210 requirements serve four policy objections: “(1) it promotes
investigation of claims prior to suit and discourages the filing of meritless trade secret complaints;


       “Courts in the Northern District of California . . . have generally found that section
       2

2019.210 is applicable in federal cases.” Lilith Games (Shanghai) Co. v. uCool, Inc., No. 15-CV-
01267-SC, 2015 U.S. Dist. LEXIS 89365, at *6 (N.D. Cal. July 9, 2015).
                                                    1
                                                                           Case No. 3:19-cv-04238-MMC-RMI
                     JOINT DISCOVERY STATEMENT REGARDING DEFENDANTS’ ENTITLEMENT TO PROTECTIVE ORDER
        Case 3:19-cv-04238-MMC Document 128 Filed 03/06/20 Page 4 of 8




(2) it prevents plaintiff from using the discovery process as a means to obtain the defendant’s trade
secrets; (3) it frames the appropriate scope of discovery; and (4) it enables the defendant to form
complete and well-reasoned defenses.” Neothermia, 345 F. Supp. 23 at 1044.

Section 2019.210 Bars Plaintiffs’ Discovery

In the first paragraph of the Complaint, Plaintiffs allege that the “action arises from an unlawful
scheme among Defendants to misappropriate Plaintiffs’ valuable trade secrets and other
confidential information to gain an unfair competitive advantage in the marketplace. Specifically,
this is a lawsuit to end Defendants’ ongoing pattern of misappropriating Plaintiffs’ trade secrets,
and violating contractual obligations in Lemarié’s Employment Agreement and Employee
Proprietary Information and Invention Agreement (‘PIIA’) with Cloudmark.” (Compl. ¶ 1, ECF
No. 1.)

On these grounds, Plaintiffs assert a cause of action for trade secret misappropriation under the
DTSA, 18 U.S.C. § 1836 et seq., (Compl. ¶¶ 54-74) and California breach of contract claims
(Compl. ¶¶ 75-104). As noted by Judge Chesney, these breach of contract claims “are based on a
theory that Lemarié disclosed Cloudmark’s trade secrets to Vade.” Order Den. Pls.’ Mot. for
Prelim. Inj. (“Order”) 2 n.6 (“[P]laintiffs allege defendants have misappropriated Cloudmark’s
trade secrets and that Lemarié has a breached a written agreement with Cloudmark, which
agreement prohibited him from disclosing Cloudmark’s trade secrets.”), ECF No. 126.

Here, Plaintiffs’ claims irrefutably relate to trade secrets. Advanced Modular, 132 Cal. App. 4th
at 834 (noting that allegations of breach of confidentiality agreements by disclosure of trade secrets
were factually dependent on misappropriation allegations); Neothermia Corp. v. Rubicor Med.
Inc., 345 F. Supp. 2d 1042, 1044 (2004) (holding that § 2019.210 applies to “disclosure of secrets
in violation of nondisclosure agreement”). Accordingly, § 2019.210 applies to Plaintiffs’ entire
action against Defendants. Advanced Modular, 132 Cal. App. 4th at 834.

To proceed with discovery, Plaintiffs were required to identify their purported trade secret(s) with
reasonable particularity. But Plaintiffs have failed to provide anything more than a generic
description. As the Court noted in recent ruling on Plaintiffs’ motion for preliminary injunction,
Plaintiffs have not identified the trade secrets on which they base their claims:

           Here, plaintiffs, as noted, assert that the source code for Cloudmark’s
           products includes trade secrets . . . . Standing alone, however, such
           assertions do not suffice to identify the claimed trade secrets . . . .

           […]

           [Plaintiffs] assert in their motion that one of Cloudmark’s trade secrets
           consists of “technical information for specific combinations of elements”
           comprising Cloudmark’s Trident product; additionally, in their reply,
           plaintiffs state Cloudmark’s trade secrets “relate to” the “architecture” of
           Cloudmark’s MTA product. Plaintiffs have not, however, pointed to
           evidence identifying the aspects of the claimed combination of elements
           and architecture that are in fact trade secrets.

                                                   2
                                                                           Case No. 3:19-cv-04238-MMC-RMI
                     JOINT DISCOVERY STATEMENT REGARDING DEFENDANTS’ ENTITLEMENT TO PROTECTIVE ORDER
         Case 3:19-cv-04238-MMC Document 128 Filed 03/06/20 Page 5 of 8




(Order 4, ECF No. 126) (emphases added and citations omitted).

As noted above, despite this ruling, Plaintiffs have still failed to provide specific identification of
any code element, or architecture that in fact could be a trade secret. This is precisely what §
2019.210 is intended to prevent. Plaintiffs should not be permitted to stonewall Defendants and
impair Defendants’ ability to prepare their defense, while also attempting to advance their own
interests through a fishing expedition for Defendants’ trade secrets. See Neothermia, 345 F. Supp.
23 at 1044.

For these reasons, Defendants respectfully request that the Court grant their request for protective
order barring Plaintiffs from proceeding with discovery against Defendants or any third parties in
this action, until they identify their purported trade secret[s] with reasonable particularity.

                                                        Respectfully submitted,

                                                        BAKER & McKENZIE LLP


                                                        /s/ Mackenzie M. Martin
                                                        Mackenzie M. Martin


                                  PLAINTIFFS’ STATEMENT

        Through the instant letter brief, Defendants are pursuing yet another avenue for delay in
providing Plaintiffs with any discovery in this action. In particular, despite that discovery has been
open since October 2019, Defendants only now—nearly five months later—seek an “identification
of Plaintiffs’ trade secrets with reasonable particularity.” Indeed, until now, Defendants had
expressed no inability to understand Plaintiffs’ claims or ascertain the scope of discovery in this
action, and only refused to produce documents and information subject to their concerns under the
French Blocking Statute. Yet now Defendants seek a broad protective order absolving them of
their discovery obligations until Plaintiffs have identified their trade secrets in a trade secret
disclosure statement that complies with the California Code of Civil Procedure (“CCP”) §
2019.210. Defendants appear to base their latest strategy on Judge Chesney’s finding that there
was insufficient evidence on the record before her in the parties’ preliminary injunction briefing
to ascertain likelihood of success of Plaintiffs’ trade secret misappropriation claims. Dkt. 126.
However, that finding does not mean Plaintiffs have not otherwise put Defendants on notice of the
trade secrets (see Dkt. 61 at 1-2 (finding that “[c]ontrary to defendants’ argument, plaintiffs have
sufficiently described the alleged trade secrets . . .” and “sufficiently alleged facts from which
misappropriation reasonably can be inferred”) or that discovery cannot proceed until Plaintiffs
serve a more specific identification of the trade secrets.

        Defendants’ request for a protective order is without merit and, in any event, moot or at
least not ripe in view of Plaintiffs’ commitment to identifying the trade secrets in response to an
interrogatory served by Defendants on March 2, 2020 requesting identification of trade secrets.



                                                    3
                                                                           Case No. 3:19-cv-04238-MMC-RMI
                     JOINT DISCOVERY STATEMENT REGARDING DEFENDANTS’ ENTITLEMENT TO PROTECTIVE ORDER
        Case 3:19-cv-04238-MMC Document 128 Filed 03/06/20 Page 6 of 8




       I.      Defendants’ Request For Application Of CUTSA Disclosure Requirements To
               Claims Brought Solely Under The DTSA Is Unfounded

        As an initial matter, CCP § 2019.210 provides, in relevant part, that, “[i]n any action
alleging the misappropriation of a trade secret under the [California] Uniform Trade Secrets Act
. . . before commencing discovery relating to the trade secret, the party alleging the
misappropriation shall identify the trade secret with reasonable particularity . . . .” (emphasis
added). But Plaintiffs’ claims for misappropriation of trade secrets in this action are brought under
the Federal Defense of Trade Secrets Act (“DTSA”), 18 U.S.C. § 1836 et seq., not the California
Uniform Trade Secrets Act (“CUTSA”). See Dkt. 1 at 15. Indeed, Plaintiffs have not asserted any
claims under CUTSA in this action. Accordingly, it is unclear on what basis Defendants seek to
impose § 2019.210 on Plaintiffs in this action. Nor are Plaintiffs aware of any authority requiring
a trade secret disclosure in compliance with § 2019.210 where only DTSA claims have been raised.

         Rather, the cases cited by Defendants throughout the parties’ meet and confer process
leading up to the instant letter brief are inapposite. Indeed, each one of the cases that Defendants
cited to Plaintiffs during the meet and confer process are dated years before the enactment of the
DTSA and, as such, cannot possibly stand for the proposition that CUTSA provisions apply to
claims brought solely under the DTSA. Moreover, each one of Defendants’ cited cases related to
allegations of misappropriation under the state UTSA—not under Federal DTSA. See Neothermia
Corp. v. Rubicor Med., Inc., 345 F. Supp. 2d 1042, 1044 (N.D. Cal. Nov. 15, 2004) (requiring §
2019 disclosure for state law breach of NDA claim because the alleged breach was based on an
unauthorized disclosure of a trade secret, which constituted misappropriation under CUTSA); Mai
Systems Corp. v. Peak Computer, Inc., 991 F.2d 511, 522 (9th Cir. 1993) (considering
misappropriation claims brought under CUTSA and at summary judgment, not pre-discovery);
Silvaco Data Systems v. Intel Corp., 184 Cal. App. 4th 210, 221 (2010) (considering
misappropriation claims brought under CUTSA); Advanced Modular Sputtering Inc. v. Superior
Court, 132 Cal.App.4th 826 (2005) (considering and applying § 2019.210 to state law claims that
“hinge[d] upon the factual allegation” of misappropriation under CUTSA). Thus Defendants have
not cited (at least as of the parties’ simultaneous exchange of position statements for this joint
letter brief) any case that has held a claim for misappropriation solely under the Federal DTSA is
subject to disclosure requirements under CUTSA. Indeed, courts in this district have declined to
consider whether § 2019.210 applies to claims under DTSA, thereby recognizing that there is at
least no clear precedent to support such a finding. See, e.g., WeRide Corp. v. Kun Huang, 379 F.
Supp. 3d 834, 847 (N.D. Cal. 2019) (“the Court does not consider whether section 2019.210
applies to claims under the DTSA”).

       II.     Defendants’ Request For Application Of CUTSA Disclosure Requirements To
               Plaintiffs’ Breach Of Contract Claims Is Unfounded

        Defendants also contend that discovery cannot proceed on Plaintiffs’ breach of contract
claims because those, too, should be subject to the disclosure requirements under CUTSA §
2019.210. Defendants cite the Advanced Modular and Neothermia cases for support of their
request. However, again, both of these cases issued well before the enactment of the DTSA and
did not involve circumstances such as here, where the underlying claim for misappropriation of
trade secrets was asserted solely under a Federal statute, and not CUTSA. Moreover, the court in

                                                   4
                                                                           Case No. 3:19-cv-04238-MMC-RMI
                     JOINT DISCOVERY STATEMENT REGARDING DEFENDANTS’ ENTITLEMENT TO PROTECTIVE ORDER
         Case 3:19-cv-04238-MMC Document 128 Filed 03/06/20 Page 7 of 8




Advanced Modular imposed § 2019.210 for causes of action, such as breach of confidentiality
agreements, that “hinge[d] upon the factual allegation that [defendant] misappropriated
[plaintiff’s] trade secrets.” 132 Cal.App.4th at 834-35 (emphasis added). Thus Advanced Modular
is limited to cases where “every cause of action is factually dependent on the misappropriation
allegation, [such that] discovery can commence only after the allegedly misappropriated trade
secrets have been identified with reasonable particularity, as required by section 2019.210.” Id.
(emphasis added). Similarly, the court in Neothermia applied § 2019(d) (the predecessor to §
2019.210) to breach of NDA claims that were based on disclosure of trade secrets that constituted
misappropriation under CUTSA—not claims that only touched on misappropriation, let alone
misappropriation under a Federal statute. 345 F.Supp.2d at 1044.

         These cases do not apply to Plaintiffs’ breach of contract claims here. In particular, each
one of Plaintiffs’ breach of contract claims against Mr. Lemarié is based on more than just
Plaintiffs’ claim of Mr. Lemarié’s misappropriation of trade secrets—which claim is limited to
misappropriation under DTSA, not CUTSA. For example, Plaintiffs’ Count II – Breach of
Contract for unauthorized disclosure and failure to maintain confidentiality of Cloudmark
Proprietary Information is based not just on Mr. Lemarié’s actions with respect to Cloudmark’s
trade secrets, but also its confidential materials that may not constitute trade secrets but that are
nevertheless subject to Mr. Lemarié’s confidentiality obligations, such as “know-how . . . as well
as any information regarding Cloudmark’s plan for, inter alia, research and development of new
products.” Dkt. 1 at 18. Additionally, Plaintiffs Count III – Breach of Contract for failure to
disclose inventions is not based on misappropriation of trade secrets. Rather, it is based on a failure
to disclose inventions that Mr. Lemarié may have authored, conceived or reduced to practice in
the six-month period following his departure from Cloudmark. Dkt. 1 at 19-20. Similarly, Counts
IV and V – Breaches of Contract for failure to maintain and make available Cloudmark’s company
records and failure to deliver such materials, respectively, are not based on misappropriation of
trade secrets. Rather, they relate to the fact that Mr. Lemarié retained, even after his departure
from Cloudmark, Cloudmark’s confidential information and files in an Evernote account that he
restricted Cloudmark personnel from accessing and later deleted altogether and, thus, failed to
return those materials to Cloudmark.

       Accordingly, even under Defendants’ cases, none of Plaintiffs’ breach of contract claims
hinge or are factually “dependent on” a misappropriation allegation, let alone one under CUTSA.
Thus discovery should be ordered to proceed at least as to these claims without further delay.

       At bottom, Plaintiffs have already indicated that they intend to answer Defendants’ March
2nd interrogatory seeking an identification of Plaintiffs’ trade secrets. Accordingly, Defendants’
request for a protective order is moot or at least not yet ripe, and should therefore be denied.

                                                        Respectfully submitted,

                                                        QUINN EMANUEL URQUHART &
                                                        SULLIVAN LLP

                                                        /s/ Sean S. Pak
                                                        Sean S. Pak

                                                    5
                                                                           Case No. 3:19-cv-04238-MMC-RMI
                     JOINT DISCOVERY STATEMENT REGARDING DEFENDANTS’ ENTITLEMENT TO PROTECTIVE ORDER
        Case 3:19-cv-04238-MMC Document 128 Filed 03/06/20 Page 8 of 8



                          ATTESTATION OF CONCURRENCE

        I, Mackenzie M. Martin, am the ECF user whose ID and password are being used to file
this JOINT DISCOVERY STATEMENT REGARDING DEFENDANTS’ ENTITLEMENT
TO PROTECTIVE ORDER IN VIEW OF PLAINTIFFS’ FAILURE TO IDENTIFY A
TRADE SECRET. Pursuant to Civil L.R. 5-1(i)(3), I hereby attest that each of the signatories
identified above has concurred in the filing of this document.


 Dated: March 6, 2020                            /s/ Mackenzie M. Martin
                                                  Mackenzie M. Martin




                                                 6
                                                                         Case No. 3:19-cv-04238-MMC-RMI
                   JOINT DISCOVERY STATEMENT REGARDING DEFENDANTS’ ENTITLEMENT TO PROTECTIVE ORDER
